DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 3 and 5 were amended, claims 1 and 6-20 were canceled, and claims 21 and 22 were newly added in the response filed on 5/17/2021.  Claims 3, 5, 21, and 22 are currently pending and under examination.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. 
IN THE CLAIMS:
In the final line of claim 5, the word “atom” was deleted and replaced by the following: --N atom--.
Claim 21 contains the following phrase: 

    PNG
    media_image1.png
    89
    1028
    media_image1.png
    Greyscale
.  The second line of this limitation was deleted and replaced by the following: --group, and a second amine group, and--.
	In claim 22, the following lines were deleted:

    PNG
    media_image2.png
    51
    647
    media_image2.png
    Greyscale
.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Michael A. McIntyre on 5/24/2021.
Response to Amendment
The Applicant's amendments, dated 5/17/2021, are sufficient to overcome the objection(s) to claim 1 (see p. 3 of the OA dated 3/23/2021).  Accordingly the objection(s) are withdrawn. 
The Applicant's amendments, dated 5/17/2021, are sufficient to overcome the 35 USC 112(b) rejection of claims 3 and 5 (see p. 4-5 of the OA dated 3/23/2021).  The indefiniteness issues have been addressed, therefore the rejection is withdrawn.
The Applicant's amendments, dated 5/17/2021, are sufficient to overcome the 35 USC 102(a)(1) and 102(a)(2) rejections of claims 1, 3, and 5 as being anticipated by/unpatentable over US 2014/0117280 (‘280) as evidenced by Esters (“Unusual Amino Acids and Monofluoroacetate from Dichapetalum michelsonii (Umutambasha), a Toxid Plant from Rwanda” Planta Med 2013, 79, p. 334-337) (see p. 5-7 of the OA dated 3/23/2021).  The Applicant introduced i) new independent claim 21 which required variable n to be between 2 and 30 and ii) new independent claim 22 which required that R be limited to one of the structures shown (originally presented in newly canceled claim 5).  ‘280 does not teach or suggest either of these compositions.  Nor does ‘280 provide a motivation to modify the disclosed compositions to arrive at those instantly claimed, especially as the intended use of the compositions of ‘280 is as oxygen absorbers and the example cited in the original rejection (a one carbon homolog of the composition of claim 22 wherein R is –(CH2)5-) is one of the poorest performing examples such that the skilled artisan would not look to modify said composition when 
Allowable Subject Matter
Claims 3, 5, 21, and 22 are allowed for the reasons set forth above which distinguish the instantly claimed process from the closest prior art.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307.  The examiner can normally be reached on 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMY C BONAPARTE/           Primary Examiner, Art Unit 1622